Title: Alrichs & Dixon to Thomas Jefferson, 19 August 1812
From: Alrichs & Dixon
To: Jefferson, Thomas


          
            Highly Esteemed, Man, Wilmington, del. 19th 8th Mo 1812
             Thy favour of 10th Inst came duly to hand. I hasten to inform that haveing succeeded beyond my most sanguine hope in constructing of hand Carding Engines, will be much gratified in supplying thee one, with all resonable expedition, and if correct in opinion of the kind wanted, believe it can be ready in about four Weeks, from this
            I apprehend, from thy Mentioning, that, thy spinning machine, had to be supplied with carding “by hand” that the one wanted was of the kind, which give off a Roll, like the Roll which Sheeps Wool is made into, for Spinning—if I am wrong in my opinion, (of the kind wanted) would be obliged if thou would correct me as soon, as convenient—as there is a difference in the construction of a Carder, of this kind, from one that gives off a perpetual Roll, (or Sleiver) for drawing & roveing before, it is carried to the spinning frame—the prices are as pr Memmorandum on other page all compleat for Use with derections for keeping in order—
            I am fearfull we shall not be able soon to meet an oppertunity direct down the bay of Chesapeake to either Norfolk or Richmond, but can almost any day send to Baltimore, from which there is little doubt, but there is frequent convayence to either of the above places—
            Please Accept my Respectfull, and Sincere, wishes for thy continued Welfare Jacob AlrichsforAlrichs & Dixon.
          
          
            Mem. Carder, to Make Rolls
            
              
                Cotton Carding Engine (for hand)
                }
                86.00
              
              
                14 Inch Cards
              
              
                Emery Board & Cylinder
                
                2.00
              
              
                Box and packing
                
                4.00
              
              
                Carting to Frenchtown Landing
                }
                3.00
              
              
                say about
              
              
                
                $
                95.00
              
            
            Carder, & Machinery, to Make Roveing
            
              
                hand Carding Engine for
                }
                86.00
              
              
                Cotton: 14 Inch Cards
              
              
                1 drawing & Roveing head
                {
                37.50
              
              
                10 drawing Cans
                13.00
              
              
                1 Bobbin Winder
                1.00
              
              
                Emery Board & Cylinder for
                }
                2.00
              
              
                Grind Cards
              
              
                Boxes and packing
                
                6.00
              
              
                Portage to Frenchtown Landing
                }
                4.00
              
              
                on the Bay, say
              
              
                
                $
                149.50
              
            
            
            
          
        